DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record Zhang (US 20120163161 A1 to Zhang et al.) discloses a method and apparatus for wireless communication may provide a multi-link RLC sublayer in an RNC capable of allocating RLC PDUs among a plurality of MAC entities for use in a Multi-Point HSDPA network. Some aspects of the disclosure address issues relating to out-of-order delivery of the RLC PDUs to a UE, such as unnecessary retransmissions. That is, the disclosed multi-link RLC may be capable of distinguishing between sequence number gaps that are caused by physical layer transmission failures and those caused merely by skew. Kim (US 20110205996 A1 to Kim et al.) discloses a method of transport block retransmission in a wireless communication system employing carrier aggregation is disclosed. A method of retransmitting transport blocks in a base station of a wireless communication system employing carrier aggregation comprises mapping each of a plurality of transport blocks to each of a plurality of component carriers using a first mapping pattern and transmitting the plurality of transport blocks to a mobile station; recognizing that the plurality of transport blocks are not transmitted successfully; and mapping each of the plurality of transport blocks to each of the plurality of component carriers using a second mapping pattern and retransmitting the plurality of transport .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Allowable Subject Matter
Claims 49-54, 57-63, 65-66, 69-72, and 74 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476